Citation Nr: 1545457	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  14-17 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of service connection for a low back disability.

2. Entitlement to an effective date earlier than June 9, 2011, for the award of service connection for left foot pes planus.

3. Entitlement to service connection for a low back disability, to include as secondary to service-connected diastasis of the left foot and left foot pes planus.

4. Entitlement to service connection for mild nerve pain, to include as secondary to a low back disability.

5. Entitlement to a rating in excess of 10 percent for diastasis, first and second metatarsal base, with medial and central cuneiform joint diathesis, left foot.

6. Entitlement to an initial rating in excess of 10 percent for left foot pes planus.

7. Entitlement to a total disability based on upon individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to June 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The issues of entitlement to service connection for a low back disability and mild nerve pain, as well as the issues of entitlement to increased ratings for diastasis and left foot pes planus and a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A June 2003 rating decision denied entitlement to service connection for a low back disability and a September 2006 rating decision denied reopening that claim.  The Veteran did not perfect an appeal of those rating decisions and new and material evidence was not received within a year of the issuance of either rating decision.

2. Evidence received more than one year since the September 2006 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability.

3. A claim for left foot pes planus was implicitly denied in a June 2003 rating decision, which became final.  The Veteran did not file another claim for service connection for left foot pes planus, informal or formal, and entitlement to service connection for left foot pes planus first arose on June 9, 2011.


CONCLUSIONS OF LAW

1. A June 2003 rating decision denying service connection for a low back disability and a September 2006 rating decision declining to reopen the claim for service connection for a low back disability are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).

2. New and material has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3. The criteria for an effective date earlier than June 9, 2011, for the award of service connection for left foot pes planus are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155 (in effect prior to March 24, 2015), 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Because the December 2011 decision on appeal granted service connection for left foot pes planus and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  An April 2014 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an earlier effective date, and readjudicated the matter.  38 U.S.C.A. 
§ 7105 ; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran and his representative have had ample opportunity to respond and supplement the record.  Neither has alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal has also been identified and obtained, to the extent possible.  Determinations regarding effective dates of awards are based, essentially, on what was shown by the record at various points in time and application of governing law to those findings, and generally further development of the evidence is not necessary unless it is alleged that pertinent evidence constructively of record is outstanding.  The Veteran and his representative have not identified any outstanding relevant evidence.

Accordingly, appellate review may proceed without prejudice to the Veteran.

Merits

A. New and Material Evidence 

A final claim may be reopened if new and material evidence is submitted.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).
Service connection for a low back disability was denied in a June 2003 rating decision because there was no evidence that the Veteran was diagnosed with a low back disability.  The Veteran did not appeal June 2003 rating decision, and new and material evidence was not received within one year of that decision.  In September 2006, after one additional service treatment record dated in March 2001 was received by VA, the RO declined to reopen the claim.  (The Board notes that as the March 2001 service treatment record is not relevant to the claimed back disability, reconsideration of the claim under 38 C.F.R. § 3.156(c) is not warranted.)  The Veteran did not appeal the September 2006 rating decision, and new and material evidence was not received within one year of that decision.  Thus, the June 2003 and September 2006 rating decisions are both final.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Regarding new evidence, the Board's focus is directed towards a November 2011 VA examination report, which shows diagnoses of L4-5 retrolisthesis and L5-S1 anterolisthesis.  This evidence was not previously considered by decision makers, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

In light of the above, the claim for service connection for a low back disability is reopened.

B. Earlier Effective Date

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

VA amended its adjudication regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

Under the old regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a claimant or the claimant's representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015).   A claim that specifically identifies the benefit sought must be filed in order to obtain such benefit.  38 U.S.C.A. § 5101(a); see Mitscher v. West, 13 Vet. App. 123, 127 (1999).

In June 2003, upon separation, the Veteran filed a claim for "bilateral foot pain."  The Board broadly interprets that claim to include left foot pes planus.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

In a June 2003 rating decision, service connection for diastasis, first and second metatarsal base, with medial and central cuneiform joint diathesis, left foot, was granted and service connection for right foot pes planus was denied.  In denying right foot pes planus, the rating decision specifically mentioned right foot problems in service and then went on to discuss the fact that pes planus generally was shown at entry to service and there was no evidence to indicate that pes planus generally was aggravated by the Veteran's service.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that where a claim, including a reasonably raised claim under a sympathetic reading, is not acted upon by the agency decision maker, it is deemed denied.  Andrews v. Nicholson, 421 F.3d 1278, 1284 (Fed. Cir. 2005).  The United States Court of Appeals for Veterans Claims (Court), for its part, has held that, for a claim to be deemed denied, there must be a recognition of the substance of the claim in a decision, from which the claimant could reasonably deduce that the claim had been adjudicated, or an explicit subsequent adjudication of a claim for the same disability.  Ingram v. Nicholson, 21 Vet. App. 232, 255 (2007).  The Court in Ingram interpreted Andrews to stand for the proposition that, where an RO decision discusses a claim in terms sufficient to put the claimant on notice that it was being considered and rejected, then it constitutes a denial of that claim even if the formal adjudicative language does not "specifically" deny that claim.  Id.  The key question in the implicit denial inquiry is whether it would be clear to a reasonable person that VA's action that expressly refers to one claim is intended to dispose of others as well.  Adams v. Shinseki, 568 F.3d 956, 962-963 (Fed. Cir. 2009).

Later, in Cogburn v. Shinseki, 24 Vet. App. 205 (2010), the Court specifically listed four factors that must be considered when determining whether a claim was implicitly denied: (1) "The relatedness of the claims;" (2) "whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied;" (3) "the timing of the claims;" and (4) whether "the claimant is represented."  Id. at 212-214.

The first Cogburn factor is the relatedness of the claims, meaning the relatedness of the claim explicitly denied and the claim potentially implicitly denied, such that the claimant would receive notice that both claims had been denied when only one was discussed.  Id.  When explaining the relatedness factor, the Court indicated that it is important to note whether the claimant is seeking benefits for a generalized set of symptoms, a specifically diagnosed disorder, or two (or more) specifically diagnosed disorders that are closely related.  Id.

Here, the claim explicitly denied, right foot pes planus, is closely related to the claim potentially implicitly denied, left foot pes planus.  Both claims involve the same diagnosed disorder, pes planus.  The only distinction between the claims is that they involve different feet.  Further, both claims, at that time, were for service connection based upon aggravation.  This is because pes planus was noted at the Veteran's entrance to active service.  See August 1997 Report of Medical Examination.  Thus, as the claims were the same and the only distinction between them was the associated foot, they were closely related to one another.  This factor weighs in favor of a finding that service connection for left foot pes planus was implicitly denied in the June 2003 rating decision.

The second Cogburn factor is "whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied."  Cogburn, 24 Vet. App. at 212.

Here, the adjudication alluded to the pending claim for service connection for left foot pes planus in such a way that could reasonably be inferred that the pending claim was denied.  Indeed, while the adjudication begins by discussing right foot pes planus, the rating decision goes on to speak of just "pes planus," indicating that pes planus was generally being denied.  Indeed, the rating decision explains that pes planus preexisted service and there was no evidence showing that pes planus was aggravated during service.  As the rating decision referred to pes planus generally, it is reasonable to infer that pes planus of both the right and left foot was being denied at that time, despite the fact that the adjudicative language only spoke of the right foot.  Thus, this factor weighs in favor of a finding that service connection for left foot pes planus was implicitly denied in the June 2003 rating decision.

The third factor is the timing of the claims.  Cogburn, 24 Vet. App. at 216-217. When explaining this factor, the Court discussed whether claims were filed simultaneously or separately over the course of months or years.  See id.  The Court indicated that the timing factor supported implicit denial when the claims were filed simultaneously.  Id. at 216.

Here, the claims were filed simultaneously.  Indeed, the Veteran filed a single claim for bilateral foot pain.  He did not file multiple claims for multiple disabilities.  As the Veteran filed one single claim for service connection for bilateral foot pain, this factor weighs in favor of a finding that service connection for left foot pes planus was implicitly denied in the June 2006 rating decision.

The fourth factor is whether the Veteran was represented.  Cogburn, 24 Vet. App. at 216-217.  This factor weighs in favor of a finding that the claim for service connection for left foot pes planus was not implicitly denied in the June 2003 rating decision as the Veteran was unrepresented at that time.

Weighing all of the Cogburn factors, service connection for left foot pes planus was implicitly denied in the June 2003 rating decision.  While the Veteran was not represented at the time of the June 2003 rating decision, the other Cogburn factors weigh in favor of a finding that the claim was implicitly denied.  The claims of service connection for right and left foot pes planus are very closely related, as discussed above.  Additionally, the June 2003 rating decision spoke of pes planus generally, making it reasonable to believe that service connection for pes planus of both feet was being denied.  Finally, the Veteran filed a single claim for service connection for bilateral feet pain.  As he did not file separate claims for left and right foot pain, this also supports a finding that service connection for left foot pes planus was implicitly denied.  Those factors weigh more heavily than the fact that the Veteran was unrepresented at that time.  As such, the Board concludes that service connection for left foot pes planus was implicitly denied in the June 2003 rating decision.  See Cogburn, 24 Vet. App. at 216-217.

The June 2003 rating decision implicitly denying service connection for left foot pes planus was not appealed, and new and material evidence was not received within one year of its issuance.  Therefore, that decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  Since the June 2003 rating decision became final, it is not subject to revision in the absence of clear and unmistakable error (CUE). 38 U.S.C.A. § 5109A, 7105; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (only a request for revision based on CUE can result in the assignment of an effective date earlier than the date of a final decision).  The Veteran has not filed a motion alleging CUE in that decision.  

Subsequent to the final June 2003 rating decision, which implicitly denied service connection for left foot pes planus, there is no formal claim for service connection for left foot pes planus, nor is there any communication or action from the Veteran or his representative indicating an intent to apply for service connection for left foot pes planus.  In this regard, the Board acknowledges the Veteran's representative's argument that a 2006 entrance evaluation for the Army National Guard showed moderate pes planus.  See November 2012 Notice of Disagreement.  However, treatment records cannot constitute an original claim for service connection.   MacPhee v. Nicholson, 459 F.3d 1323, 1327-28 (Fed. Cir. 2006).  Moreover, the Veteran's August 2008 formal claim referencing his "left foot prob 10% from VA" was properly construed as a claim for a rating in excess of 10 percent for his already service-connected diastasis, first and second metatarsal base, with medial and central cuneiform joint diathesis, left foot.  The Veteran made no reference whatsoever to pes planus that time, and did not identify that he sought service connection for left foot disorder separate from what had already been awarded by VA.  Similarly, a formal application for service connection for "spondylolisthesis" of the spine filed in January 2011 made no reference to left foot pes planus.  Finally, in March 2011, the Veteran submitted a statement discussing his "back issues."  He accompanied his statement with one from his spouse, which discusses his back pain in service.  She describes how he "suffered an injury to his foot" during active duty, questioning why his back was not examined at that time.  The Board does not construe this statement as a claim for service connection for left foot pes planus.  As noted above, bilateral pes planus affects both of the Veteran's feet.  Moreover, this condition was diagnosed prior to entrance into active duty.  Therefore, it is reasonable to infer that the Veteran's spouse's reference to an injury to a single foot during service was in relation to his already service-connected left foot condition.  Critically, neither the Veteran nor his attorney contend otherwise.  

Thus, the Board finds that the Veteran did not file a claim for service connection for left pes planus, informal or formal, following the June 2003 rating decision.  Instead, service connection, on a secondary basis, was awarded based upon a June 9, 2011, VA examination showing an association between left foot pes planus and the Veteran's service-connected diastasis.  Thus, as no claim for service connection for left foot pes planus was filed after the June 2003 rating decision implicitly addressing the matter, the appropriate effective date for the award of service connection is the date entitlement arose.  38 C.F.R. § 3.400.

With respect to the phrase "the date entitlement arose," the Court has stressed what that phrase does not mean.  In McGrath v. Gober, 14 Vet. App. 28, 35 (2000), the Board had found that the earliest date a VA examiner had diagnosed posttraumatic stress disorder as the "date entitlement arose" and used that date, rather than a much earlier date of receipt of claim, as the effective date.  The Court soundly rejected that rationale.  It stressed that the date of medical evidence is irrelevant where an initial service connection claim is pending, even if it was submitted over 20 years after the time period in question.  Id; see also LaLonde v. West, 12 Vet. App. 377 (1999) (stressing that the effective date for an award of service connection is not based on the earliest medical evidence demonstrating a causal connection, but on the date of the claim for service connection).

The Board first notes that service connection for left foot pes planus was awarded on a secondary, not direct, basis.  The first evidence that service connection was warranted on a secondary basis was the June 2011 VA examination, where the examiner noted the left foot pes planus was secondary to his service-connected diastasis of the left foot.  There is no evidence whatsoever prior to the June 9, 2011, VA examination showing that service connection for left foot pes planus was warranted on a secondary basis.  Indeed, the only evidence showing an association between left foot pes planus and service-connected diastasis is the June 2011 VA examination and the August 2011 addendum opinion.

The instant case is distinguishable from McGrath and LaLonde.  In those cases, the veteran filed a claim for service connection, prompting the Court to stress that the date of claim was the appropriate effective date for the award of service connection.  Here, however, the Veteran's claim of service connection for left foot pes planus was implicitly denied in a final June 2003 rating decision.  As explained above, that decision is final and not subject to a revision in the absence of a motion alleging CUE.  Rather, entitlement to service connection arose on June 9, 2011, the date of the first evidence that service connection was warranted for left foot pes planus as the VA examiner discussed the relationship between that disability and his service-connected diastasis.  There is no evidence prior to that date showing such a relationship.  As such, given that no claim for service connection was submitted and entitlement to service connection for left foot pes planus arose on June 9, 2011, the earliest possible effective date is June 9, 2011.  38 C.F.R. § 3.400.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disability is reopened.

Entitlement to an effective date earlier than June 9, 2011, for the award of service connection for left foot pes planus is denied.


REMAND

Regarding the Veteran's claims for increased ratings, new VA examinations are required.  The Veteran was afforded a VA examination in June 2011.  The findings of that examination are not responsive to the criteria of the applicable diagnostic codes, Diagnostic Codes 5276 and 5299-5284.  Further, the Veteran has stated that his service-connected disabilities have worsened due to ambulating on his left foot.  See January 2015 Argument of Veteran's Representative.   As such, a contemporaneous examination is necessary to determine the current severity of his service-connected disabilities.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).

Regarding the claim for service connection for a low back disability, a new VA medical opinion is required.  First, the Veteran raised the possibility that his current low back disability preexisted service.  Specifically, the Veteran asserted that he was told that his low back disability had its onset prior to his period of active duty.  See March 2011 Statement of Veteran; March 2011 Statement of Veteran's Wife.  The Veteran is competent to state that he was told such.  To date, no opinion has been rendered regarding whether the Veteran's low back disability preexisted service and, if so, whether his disability was aggravated therein.  Further, in opining that it was less likely than not that the Veteran's low back disability was related to service, the November 2011 VA examiner explained that low back pain in service was precipitated by a four-wheeler accident and then stopped.  The examiner then went on to state that recent back pain began in 2010 and no definite event preceded it.  The examiner never fully explains why a low back disability is related to service.  Rather, the examiner merely states that low back pain stopped in service and started following service.  Finally, in an April 2014 addendum opinion, the examiner opined that it was less likely than not that the Veteran's low back disability was "related" to his service connected left foot disabilities.  Secondary service connection may be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In this instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  The April 2014 addendum opinion does not address the theory of aggravation.  For these reasons, a remand is necessary.

As the Veteran has claimed that his nerve damage is secondary to his low back disability, those issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, adjudication of the issue of service connection for a nerve disability will be deferred pending resolution of the low back issue.

The Veteran's claim for a TDIU in inextricably intertwined with the claims for service connection.  See id.  Thus, that issue will be deferred pending resolution of the service connection claims.

As the matter is being remanded, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records dated from December 2013 forward.

2. Refer the Veteran's claims file to a VA examiner with appropriate expertise to address the etiology of the Veteran's back disability.  The entire claims file must be made available to the examiner.  No additional examination is necessary, unless the examiner determines otherwise.  

The examiner must offer an opinions as to the following:

a. Is there is clear and unmistakable (obvious, manifest, and undebatable) evidence that the Veteran's low back disability preexisted his period of active service?

b. If so, the examiner must state whether there is clear and unmistakable (obvious, manifest, and undebatable) evidence that the pre-existing low back disability WAS NOT aggravated (i.e., permanently worsened) during service.  If there was an increase in the severity of the low back disability during service, the examiner should opine as to whether such increase was clearly and unmistakably due to the natural progress of the condition.  

c. If it is determined that any current low back disability did not clearly and unmistakably preexist service, the examiner is further requested to opine as to whether it at least as likely as not (i.e., 50 percent or greater probability) that any currently diagnosed low back disability is related to the Veteran's service.

d. Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's service-connected diastasis and/or left foot pes planus aggravated (increased beyond the natural progression) his low back disability?

Comprehensive rationales must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.
 
3. Schedule the Veteran for a VA examination to determine the current severity of his diastasis, first and second metatarsal base, with medial and central cuneiform joint diastasis, left foot.  The entire claims file must be made available to the examiner.  All appropriate tests and studies should be conducted, and all clinical findings should be reported in detail.

The examiner should explain whether the Veteran's service-connected disability is severe, moderately severe, or moderate.  The examiner should also state whether the Veteran experiences actual loss of the left foot.

4. Schedule the Veteran for a VA examination to determine the current severity of his left foot pes planus.  The entire claims file must be made available to the examiner.  All appropriate tests and studies should be conducted, and all clinical findings should be reported in detail.

The examiner should explain whether the Veteran's service-connected disability is severe, moderately severe, or moderate.  The examiner should also state whether the Veteran experiences actual loss of the left foot.

5. Then, after taking any additional development deemed necessary, readjudicate the Veteran's claims, and issue a Supplemental Statement of the Case, as appropriate.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


